Citation Nr: 0936663	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-13 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE


Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1975.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by the RO.  

In March 2009, during the course of the appeal, the Veteran 
had a hearing at the RO before the Veterans Law Judge whose 
signature appears at the end of this document.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks entitlement to a permanent and total 
disability rating for pension purposes.  However, after 
reviewing the record, the Board finds that additional 
development of the record is warranted, prior to further 
consideration by the Board.

The Veteran's VA outpatient treatment records show that 
between October 2004 through March 2009, he was treated for 
various medical problems, including hepatitis C, 
hypertension, hyperthyroidism, asthma, gastroesophageal 
reflux disease, a left knee meniscal tear, low back pain, 
anemia, hyperlipidemia, and benign prostatic hypertrophy.  He 
also has a long history of substance abuse, to include abuse 
of intravenous heroin, and crack cocaine.

VA outpatient treatment records, such as those dated in 
November 2006 and March 2007, show that the Veteran 
participated in a Compensated Work Therapy through the 
Vocational Rehabilitation Service at the Pittsburgh VA 
Medical Center on Highland Drive.  He received his 
certification in asbestos removal and was considering two 
possible job openings with the American Asbestos Control 
Company and Service Magic.  Records associated with the 
Veteran's participation in Compensated Work Therapy are not, 
however, of record.  As they could be relevant in assessing 
the merits of the Veteran's claim for pension benefits, 
further development is in order.

In December 2006, the Veteran was examined by VA to determine 
the effect of his various disabilities on his ability to 
work.  During that examination, the Veteran's claims folder 
was not available to the examiner for review.  Hence, further 
development is required.

During his March 2009 hearing before the undersigned Veterans 
Law Judge, the Veteran testified that he October 2007, he had 
been awarded Social Security disability benefits due to 
limitations on with mobility, bending, and stooping, and on 
his ability to lift and carry.  The Veterans Law Judge 
requested that the Veteran submit evidence from the Social 
Security Administration and left the record open for forty-
five days so that the Veteran could submit additional 
evidence. 

In April 2009, the RO received additional records reflecting 
the Veteran's VA treatment for his various disabilities.  He 
did not, however, include copies of his Social Security 
records, and there is no evidence on file that VA ever 
requested those records directly from the Social Security 
Administration.  VA is responsible to obtain all records 
which are relevant to a Veteran's claim and held by a federal 
agency.  38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2009); 
38 C.F.R. § 3.159(c)(2) (2008).

In light of the fact that there may be outstanding evidence 
which could support the Veteran's claim, the case is REMANDED 
for the following actions:

1.  Request the Veteran's records from 
the Social Security Administration 
concerning his award of Social Security 
benefits.  Those records should include, 
but are not limited to, a copy of the 
original award letter, medical 
examination reports pertaining to the 
disability or disabilities upon which the 
award was based, a copy of any associated 
decision by an Administrative Law Judge, 
and any substantiating medical 
documentation.  If the RO cannot locate 
such records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  Request that the Veteran's VA 
Vocational Rehabilitation Education 
folder be associated with the Veteran's 
claims folder.  This should include, but 
is not limited to, all progress and 
employment reports, dated since 2004, 
associated with the Veteran's 
participation in Compensated Work 
Therapy.  

The social worker who worked with the 
Veteran in Compensated Work Therapy 
program should be contacted and a 
treatment summary should be obtained.  
The report should outline the duration of 
the Veteran's participation in the 
Compensated Work Therapy program, and 
detail the extent of his activities 
during that participation, including his 
duties and hours of work, and the extent 
of any success or failure.  The social 
worker should also be asked to assess the 
Veteran's capacity for gainful 
employment.  

If the Social Worker who worked with the 
Veteran is no longer available, contact a 
supervisor in the Compensated Work 
Therapy program and request that he or 
she review the Veteran's progress in the 
program and furnish the foregoing 
treatment summary and associated 
information.  

3.  When the foregoing actions have been 
completed, schedule the Veteran for a 
general medical examination to determine 
the nature and extent of all of his 
disabilities found to be present.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination. 

The examiner must identify and explain 
the elements supporting each diagnosis, 
as well as the effects of those 
disabilities on his impact to work.  In 
this regard, the examiner should state 
the type of work, if any, that the 
Veteran is able to perform:  for example, 
heavy manual labor, light labor, 
sedentary employment, no employment.

The Veteran is advised that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§ 3.655 (2008). 

In the event that the Veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
his last known address.  In this regard, 
it should indicated whether any such 
notice was returned as undeliverable.

4.  When the foregoing actions have been 
completed, undertake any other indicated 
development.  Then readjudicate the issue 
of entitlement to a permanent and total 
disability rating for pension purposes.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  However, the 
Veteran is advised that he has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


